NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Value Fund Supplement dated August 13, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately the information under the section entitled “Portfolio Managers” on page4 of the Summary Prospectusis deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Dimensional Karen Umland, CFA Senior Portfolio Manager and Vice President Since 2012 Joseph H. Chi, CFA Co-Head of Portfolio Management, Senior Portfolio Manager and Vice President Since 2012 Jed S. Fogdall Co-Head of Portfolio Management, Senior Portfolio Manager and Vice President Since 2012 Henry F. Gray Head of Global Equity Trading and Vice President Since 2012 Bhanu P. Singh Senior Portfolio Manager and Vice President Since 2015 Mary Phillips, CFA Senior Portfolio Manager and Vice President Since 2015 JPMorgan Gerd Woort-Menker Managing Director and Lead Portfolio Manager Since 2008 Jeroen Huysinga Managing Director and Lead Portfolio Manager Since 2008 Georgina Perceval Maxwell Managing Director and Lead Portfolio Manager Since 2008 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
